DENY; and Opinion Filed May 20, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00517-CV

                  IN RE LEXINGTON INSURANCE COMPANY, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-06317

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Schenck
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to compel appraisal in this case. Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.    In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). We conclude the relator has failed to establish a right to relief.

       We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE

150517F.P05